DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/11/2022. In the paper of 03/11/2022, claims 14-27 were pending. Also, Applicant amended claims 14 and 21. 

Withdrawn Rejections
The rejection of claims 21-27 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hosono et al. (Oct 2010, Pharmacogenetics and genomics, 20(10), pp.630-633) is withdrawn based on Applicant’s argument which was found persuasive. Applicant argues that the second thermocycle set of Hosono et al. does not involve 20 to 50 cycles of thermal cycling but rather, is an Invader reaction that involves a single step at 99 °C for 30 seconds followed by 63 °C for 10 min.
The rejection of claims 14-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,604,793 is withdrawn in view of the terminal disclaimer which was approved on 03/11/2022. 
The rejection of claims 14-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,290,797 is withdrawn in view of the terminal disclaimer which was approved on 03/11/2022. 
The rejection of claims 14-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,361,720 is withdrawn in view of the terminal disclaimer which was approved on 03/11/2022. 

Conclusion
Claims 14-27 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 5, 2022